Ordered that the report of referees and recommendations contained therein be and they are hereby adopted in their entirety. Further ordered that the respondent, George Cebuhar, be and he is hereby adjudged to be guilty of unethical and unprofessional conduct in the practice of law. Further ordered that the Clerk of this Court be and he is hereby directed to strike the name of respondent, George Cebuhar from the roster of attorneys of this Court; that respondent, George Cebuhar, be and he, is hereby permanently disbarred from the practice of law within the State of New Mexico, effective as of this date; and that the respondent pay the costs of this proceeding.